Citation Nr: 1623743	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  11-21 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a rating in excess of 10 percent for thrombophlebitis of the left leg.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. Howell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1968 to December 1970, and from April 1972 to February 1993.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the contents of the Veteran's electronic Virtual VA and Veterans Benefit Management System (VBMS) claims files.

The Veteran testified at a July 2015 Travel Board hearing before the undersigned.  A transcript of those proceedings is associated with the Veteran's VBMS record.

The Board remanded this matter in April 2014 to schedule a Travel Board hearing.  That hearing has been completed, and the matter is ready for further appellate consideration.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to a rating in excess of 10 percent for thrombophlebitis of the left leg.  The Veteran's last VA examination for this issue was in March 2010.  Since that time, the Veteran has testified that the thrombophlebitis of his left leg has gotten worse, as the leg is now permanently swollen, and elevation no longer relieves his symptoms.  See July 2015 Travel Board hearing testimony.  Under these circumstances, another VA examination is necessary to determine the current severity of the thrombophlebitis of his left leg.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Any outstanding, relevant treatment records should also be obtained.  Specifically, during his July 2015 testimony, the Veteran stated that since April 2015, he has received additional treatment for his left leg from Dr. R at the Hillingdale Clinic of the Durham VA Medical Center.  The RO should obtain those records.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records dating from May 2012, including, but not limited to, treatment records from Dr. R at the Hillingdale Clinic of the Durham VA Medical Center since April 2015.

2.  After any additional documents are obtained and associated with the electronic claims file, schedule the Veteran for a VA examination to determine the nature and severity of thrombophlebitis of his left leg.  The electronic claims folder must be provided to and reviewed by the clinician as part of the examination.  The clinician must specify in the report that the claims files have been reviewed.

The clinician must describe all of the symptoms associated with thrombophlebitis of the left leg.  The clinician's attention is directed to the Veteran's hearing testimony that his left leg is permanently swollen; that elevation provides no relief from his symptoms; and that he has skin problems with respect to his left leg.  

3.  After completing the actions detailed above, readjudicate the claim.  If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




